UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-6376


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

BOBBY HAZEL,

               Defendant - Appellant.



                            No. 11-6377


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

BOBBY HAZEL,

               Defendant - Appellant.



                            No. 11-6378


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
BOBBY HAZEL,

                Defendant - Appellant.



                              No. 11-6379


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY HAZEL,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:93-cr-00062-JCC-1; 1:97-cv-00633-AVB)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Bobby Hazel, Appellant       Pro Se.         Lawrence Joseph Leiser,
Assistant United States      Attorney,     Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                     2
PER CURIAM:

            In    these    consolidated        appeals,      Bobby   Hazel    appeals

district   court     orders      denying    his    motion     for    appointment   of

counsel and for DNA testing under 18 U.S.C. § 3600 (2006), and

denying his motions for clarification and for reconsideration.

We have reviewed the record and the district court’s orders and

affirm for the reasons cited by the district court.                        See United

States    v.     Hazel,   Nos.    1:93-cr-00062-JCC-1;          1:97-cv-00633-AVB

(E.D. Va. Jan. 10, 2011; Feb. 2, 2011; Feb. 4, 2011; Feb. 24,

2011).     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented    in    the    materials

before   the     court    and    argument      would   not    aid    the   decisional

process.

                                                                             AFFIRMED




                                           3